The proceeding under Liquor Tax Law (Consol. Laws, 1909, chap. 39) (§ 27, subd. 1)* to review the determination of the Deputy Commissioner of Excise in refusing to grant a certificate is statutory. Here the Deputy Commissioner of Excise refused to issue another certificate upon a good and valid reason, namely, that there had been previously filed a notice of abandonment from the legal assignee of the prior certificate and a transfer thereof made to another locality. The excise officials are not clothed with power to determine equitable or contract rights. By Liquor Tax Law (§§ 8, 17)† such abandonment and transfer operated to prohibit the Deputy Commissioner of Excise from granting relator’s petition for a further certificate to traffic in liquors at the premises so abandoned. The order of the Special Term is, therefore, reversed, with ten dollars costs and disbursements, and the writ of certiorari dismissed, with costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.

 Consol. Laws, chap. 34 (Laws of 1909, chap. 39), § 27, subd. 1.— [Rep.


 See Liquor Tax Law, § 8, subd. 9, added by Laws of 1910, chap. 494, as amd. by Laws of 1911, chap. 298; since amd. by Laws of 1915, chap. 654; Id. § 17, as amd. by Laws of 1910, chap. 494, and Laws of 1913, chap. 168.— [Rep.